Title: Oath of Allegiance, 20 October 1783
From: Hamilton, Alexander
To: 


Albany, October 20, 1783. On this date Hamilton signed an oath of allegiance to the State of New York. The oath, signed by six other lawyers, reads as follows: “I  do solemnly without any mental reservation or Equivocation whatsoever swear and declare and call God to witness That I renounce and adjure all allegiance to the King of Great Britain; and that I will bear true faith & allegiance to the State of New York, as a free and Independent State, and that I will in all things to the best of my knowledge & ability Do my duty as a good and faithful Subject of the said State ought to do. So help me God.”
